PER CURIAM.
We have studied the record, briefs and all other papers filed in this matter and find that appellant has substantially made the same argument in this appeal as he did in the case of Easton v. Weir, Fla.App.1960, 125 So.2d 115. No error having been made to appear in his appeal from the order discharging surety and from the' order discharging the garnishee, the orders herein appealed from are affirmed.
Appellee requests that certain language contained in appellant’s brief regarding ap-pellee’s lawyer be expunged from the record. This court takes judicial notice of the fact that appellee’s lawyer, Sam Mann, Jr., is a highly respected member of The Florida Bar. Therefore, that language contained in appellant’s brief going to Mr. Mann’s honesty and integrity should be and the same is hereby expunged from the record on the authority of State ex rel. Carter v. Beggs, Fla.1951, 51 So.2d 423.
Affirmed.
HOBSON, C. J., and LILES, J., concur.
MANN, J., concurs in result.